DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-20 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but they are not persuasive.

Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
Panpaliya does not appear to disclose any changes to a user interface. Panpaliya and Fernandes appear to focus on the parameters of a media file and do not appear to discuss the changing of a mode of an application, including the graphical user interface and functional features, based on detecting real-time resource constraints.
The dependent claims recited herein are allowable for at least the same reasons given above with respect to the independent claims.

Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the examiner disagrees with the applicant’s characterization of Panpaliya and the applicant’s arguments with respect to Fernandes are moot. Panpaliya discloses a user interface mode of an application including the graphical user interface and features. Panpaliya recites in Col. 4 lines 47-50 If the application is for a video conferencing showing people talking, the application may switch to, for example, a mode wherein it offers a low motion, low detail, high color video and high quality audio. The video in the application is part of the graphical user interface. The video has certain features such as being low motion, low detail, and high color. Panpaliya discloses that the user interface mode is changed based on detecting real-time resource constraints because it recites in Col. 6 lines 3-12 “The network constraint detection component 308 can access the profile of the particular video communication use that is in current use to determine what the unfavorable threshold levels are for each network parameter listed in the profile. If the network constraint detection component 308 determines that an unfavorable threshold level has been reached, a network constraint is detected and the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience”, in Col. 1 lines 35-38 “a set of computer-readable media provide another method that includes periodically monitoring one or more network parameters within a video communication session”, and in Col. 4 lines 62-67 “The different types of video parameters that can be included in a profile and applied to a video communication session can include, but are not limited to, screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters”. The video parameters of a video communication session, which is an application that includes a user interface, can be adjusted such that the screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters are changed based on monitoring network parameters. This is analogous to what is recited in the specification of the instant application which discloses in paragraph [0006] that the alternative user-interface mode may include a mode prioritizing a function of the application…prioritizing the function of the application may include…decreasing a quality of a streaming element.
As to point (b), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 13:
Lines 5-7 recite “transitioning from the standard user-interface mode to a different alternative user-interface mode of the software application with a lower minimum requirement for the different resource compared to the standard user-interface mode” but this is not supported by the specification. The specification recites in paragraph [0077] the above described systems may further include determining an available amount of a different resource of electronic device 500 does not meet a minimum requirement for the different resource and, subsequently, transitioning to a different alternative user-interface mode of the application with a lower minimum requirement for the different resource. For example, the described systems may initially select alternative user-interface mode 514(2) of FIG. 6 due to low memory requirements. However, user 520 may then require a network to perform additional functions, such as video streaming, and the described systems may then transition from alternative user-interface mode 514(2) to alternative user-interface mode 514(1) to also satisfy network requirements. Therefore, the specification supports the transition from the alternative user-interface mode to a different alternative user-interface mode of the software application with a lower minimum requirement for the different resource compared to the alternative user-interface mode.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 14, and 20 (line numbers refer to claim 1):
	Lines 2-4 recite “identifying, by an electronic device, a standard user-interface mode of a software application on the electronic device with a minimum requirement for a resource of the electronic device” but it is unclear what has a minimum requirement for a resource (The standard user-interface mode? The software application?).
	Lines 9-10 recite “selecting, by the electronic device based on the determination, an alternative user-interface mode of the software application” but it is unclear what is meant by “selecting” (ie. Are there a plurality of alternative user-interface modes to choose from?).
	Lines 12-13 recite “dynamically switching, by the electronic device, from the standard user-interface mode to the alternative user-interface mode within the software application” but it is unclear under what condition this occurs (Does the software application dynamically switch from the standard user-interface mode to the alternative user-interface mode based on selecting an alternative user-interface mode?).

As per claim 4:
Lines 2-5 recite “prioritizing a feature of the software application to enable the software application to execute the feature by at least one of: reducing a usage of the resource; or deferring the usage of the resource” but it is unclear how prioritizing a feature of the software application allows for a reduction of a usage of the resource or defers the usage of the resource. 

As per claim 10:
	Line 7 recites “the determination” and claim 1 also recites “the determination” but they are referring to different limitations because claim 1 involves determining that a current available amount of the resource of the electronic device does not meet the minimum requirement and claim 10 involves determining that an updated available amount of the resource of the electronic device meets the minimum requirement. 

As per claim 12:
Lines 1-4 recite “wherein dynamically switching from the alternative user-interface mode to the standard user-interface mode within the software application comprises at least one of: initiating the software application in the standard user-interface mode” but claim 1 already includes the limitation of “identifying…a standard user-interface mode” which means that the standard user-interface mode has already been initiated. 

As per claim 15:
	Lines 1-3 recite “selects the alternative user-interface mode of the software application based on a user preference for a feature of the software application” but it is unclear how the alternative user-interface mode is selected based on user preference (ie. Are there a plurality of alternative user-interface modes to choose from?).

As per claim 17:
	Line 4 recites “a rejection of the alternative user-interface mode” but claim 14 recites “dynamically switches…to the alternative user-interface mode” so these two limitations are contradictory.

As per claim 18:
	Lines 1-3 recite “selects a different alternative user-interface mode of the software application based on the rejection of the alternative user-interface mode” but claim 14 recites “dynamically switches…to the alternative user-interface mode” so these two limitations are contradictory. 
	Lines 1-5 recite “selects a different alternative user-interface mode of the software application based on the rejection of the alternative user-interface mode; and the instantiation module transitions from the alternative user-interface mode to the different alternative user-interface mode of the software application” but this is contradictory. The alternative user-interface mode is rejected, but then there is a transition from the alternative user-interface mode to the different alternative user-interface mode. 

Claims 2, 3, 5-9, 11, 13, 16, and 19 are dependent claims of claims 1 and 14 and fail to correct the deficiencies of claims 1 and 14, so they are rejected for the same reasons as claims 1 and 14.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panpaliya et al. (US 8400491 B1 herein Panpaliya) in view of Sahoo (US 20140181302 A1).
Panpaliya was cited in a previous office action.
As per claim 1, Panpaliya teaches a computer-implemented method comprising: identifying, by an electronic device, a standard user-interface mode of a software application on the electronic device with a minimum requirement for a resource of the electronic device, wherein a user-interface mode comprises a graphical user interface (GUI) that displays graphical elements of the software application and features available to users (Fig. 1, 300 client; Col. 5 line 65 video communication session for the client 300; Col. 5 lines 47-59 The use detection component 304 is utilized to detect a type of use that a user desires for a video communication session… Once the selected/inputted use is detected by the use detection component 304, the UBOM 302 can query profile database 306 for the profile of video parameters associated with the detected use. In another embodiment, the use detection component 304 can be configured to automatically detect (as identifying) a video communication use without the user having to manually select or input a type of use; Col. 5 lines 6-7 The video parameters within each profile are set at optimal levels (as standard user-interface mode) for each type of use; Col. 4 lines 62-67 The different types of video parameters that can be included in a profile and applied to a video communication session can include, but are not limited to, screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters;  Col. 5 lines 39-41 the unfavorable threshold level for each network parameter is stored in the profile of the video communication use; Col. 5 lines 33-35 A network parameter can include, but is not limited to, available bandwidth, jitter, latency, and packet loss; Col. 5 lines 27-31 a network constraint arises when a network parameter reaches an unfavorable threshold level that negatively affects the performance of the communication network and/or the video communication session; Col. 4 lines 47-50 If the application is for a video conferencing showing people talking, the application may switch to, for example, a mode wherein it offers a low motion, low detail, high color video and high quality audio; Col. 5 lines 47-52 The use detection component 304 is utilized to detect a type of use that a user desires for a video communication session. In an embodiment, UBOM 302 or another module, program, or application is configured with logic that will display a user interface (UI) to a user to allow the user to select or input a particular video communication use; The minimum requirement is just under the unfavorable threshold level because before the unfavorable threshold is reached the optimal configuration of the video communication session is possible.); 
determining, by the electronic device monitoring the software application in real-time, that a current available amount of the resource of the electronic device does not meet the minimum requirement of the standard user-interface mode of the software application (Col. 6 lines 3-12 The network constraint detection component 308 can access the profile of the particular video communication use that is in current use to determine what the unfavorable threshold levels are for each network parameter listed in the profile. If the network constraint detection component 308 determines that an unfavorable threshold level has been reached, a network constraint is detected and the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience; Col. 1 lines 35-38 a set of computer-readable media provide another method that includes periodically monitoring one or more network parameters within a video communication session; Col. 5 lines 33-35 A network parameter can include, but is not limited to, available bandwidth, jitter, latency, and packet loss; Col. 4 lines 38-50 utilized to optimize a user's experience during a video communication session on client 300 based on the user's particular use for the video communication session…If the application is for a video conferencing showing people talking, the application may switch to, for example, a mode wherein it offers a low motion, low detail, high color video and high quality audio); 
selecting, by the electronic device based on the determination, an alternative user- interface mode of the software application; and switching, by the electronic device, from the standard user-interface mode to the alternative user-interface mode within the software application (Col. 6 lines 48-56  At operation 404, a profile of video parameters is applied to the video communication session based on the detected use…In an embodiment, the constraint is detected by a network constraint detection component 308. At operation 408, the video parameters of the profile are adjusted based on the constraint; Col. 6 lines 7-12 If the network constraint detection component 308 determines that an unfavorable threshold level has been reached, a network constraint is detected and the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience; Col. 4 lines 62-67 The different types of video parameters that can be included in a profile and applied to a video communication session can include, but are not limited to, screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters; Col. 4 lines 37-52 UBOM 302 is a computer hardware or software module that is utilized to optimize a user's experience during a video communication session on client 300 based on the user's particular use for the video communication session. For example, if the video communication is being used for communication using American Sign Language (ASL) amongst hearing impaired individuals, then the application may switch to high motion, high detail, low color and low audio quality mode, thus using more bandwidth toward delivering motion rather than color. If the application is for a video conferencing showing people talking, the application may switch to, for example, a mode wherein it offers a low motion, low detail, high color video and high quality audio. If the application is for "see what I see," then the video quality may switch to a mode offering medium motion, high detail and high color).

	Panpaliya fails to teach an alternative user-interface mode of the software application with a lower minimum requirement for the resource compared to the standard user-interface mode and dynamically switching, by the electronic device, from the standard user-interface mode to the alternative user-interface mode within the software application.

However, Sahoo teaches an alternative user-interface mode of the software application with a lower minimum requirement for the resource compared to the standard user-interface mode ([0129] the operation of the system 400 further includes indicating, by the processor 402, to the user one or more of the set of user interface components 416 not included in the subset so as to, for example, allow the user to select them for inclusion or switch to a less resource demanding variant; [0085] where a user was using an iPad and had the mobile application open and a widget was initially using computation module a, but then if the user subsequently opens multiple additional applications, thereby reducing the amount of available resources at runtime, the computation can be switched to paradigm b or c; [0101] the functionalities that are available in the mobile app may be in the form of widgets or components of a user interface ("UI"); [0110] The set of functions may be comprised of a user interface ("UI") where in each function is provided by a component/widget thereof which may implement a graphical representation; [0117] based on the identified capability, as was described above, and the currently available portion thereof, a subset of user interface components of the set of user interface components 416, each characterized by the at least one requisite capability of the device 104 satisfied by the currently available portion of the capability of the device 104. In this way, only user interface components for which the execution requirements are met by the available capacity of the device 104 may be selected; [0122] the same device 104 requesting or otherwise utilizing the same service but at different times, may, due to changes in the available capacities of the capabilities thereof, receive different sets of user interface components for accessing the same service 106; [0100] The system 1300 may frequently detect the network capacity available to each mobile device 104 and automatically adjust the amount of data being sent to each device 104 based upon, for example, the available network throughput. If the capacity declines below a defined threshold level, the system 1300 may further dynamically remove certain functional capabilities of the mobile application to lower the amount of data the mobile application can request; [0094] In one exemplary implementation, the computer executable program code may be further executable by the processor to cause the processor to determine that the available portion of the at least one capability has decreased and, based thereon, cause at least one of the plurality of applications to cause the data source to limit the transmission of the associated plurality of data to the device; [0142] the data may be any time sensitive data, such as live video or other real time data); and 
dynamically switching, by the electronic device, from the standard user-interface mode to the alternative user-interface mode within the software application ([0026] dynamically adjusting user interface presentations, and/or varying the type and functionality of components thereof, to align with the current display and user input capabilities of the user's particular device, and/or available capacity thereof, adjusting to the currently available computational, storage, and/or power capacity of the user's particular device, and/or adjusting bandwidth utilization to provide the desired services over the communications bandwidth presently available between the service provider and the user's particular device; [0085] At runtime, certain of the factors described above may be monitored at the device 104 and the same widget which was computing using a paradigm either of a, b or c can switch to a different paradigm based on how the utilization diagnostics may have changed. For example, where a user was using an iPad and had the mobile application open and a widget was initially using computation module a, but then if the user subsequently opens multiple additional applications, thereby reducing the amount of available resources at runtime, the computation can be switched to paradigm b or c. At the same time, if in the same mobile application the user simultaneously selects another widget to view which has computation, and originally, it was to return a paradigm a, it can return b or c based on the changed device utilization diagnostics; [0122] the same device 104 requesting or otherwise utilizing the same service but at different times, may, due to changes in the available capacities of the capabilities thereof, receive different sets of user interface components for accessing the same service 106; [0129] the operation of the system 400 further includes indicating, by the processor 402, to the user one or more of the set of user interface components 416 not included in the subset so as to, for example, allow the user to select them for inclusion or switch to a less resource demanding variant; [0094] In one exemplary implementation, the computer executable program code may be further executable by the processor to cause the processor to determine that the available portion of the at least one capability has decreased and, based thereon, cause at least one of the plurality of applications to cause the data source to limit the transmission of the associated plurality of data to the device…It will be appreciated that as the available capacity changes, the processor may cause the application to further adjust the transmission of data. For example, if the available bandwidth should increase, the rate of transmission may be increased; [0142] the data may be any time sensitive data, such as live video or other real time data).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Panpaliya with the teachings of Sahoo because Sahoo’s teaching of dynamically adjusting components of a user interface increases efficiency (see Sahoo [0063] Increased efficiency and usability of the users with different devices 104 to work on a user interface that is meant and designed for that device 104. Further, as parameters of the device 104 change or otherwise vary, the disclosed embodiments facilitate adaptation by the user interface to such changes without having to make other changes thus providing a seamless experience to the users and giving them optimal experience and satisfaction).
	
As per claim 2, Panpaliya and Sahoo teach the method of claim 1. Panpaliya specifically teaches wherein the resource of the electronic device comprises at least one of: a network connection (Fig. 3, 300 client; Col. 1 lines 35-38 a set of computer-readable media provide another method that includes periodically monitoring one or more network parameters within a video communication session; Col. 5 lines 33-35 A network parameter can include, but is not limited to, available bandwidth, jitter, latency, and packet loss.).
Additionally, Sahoo teaches the resource of the electronic device comprises at least one of: a memory; a processing capacity ([0023] capabilities of a device refers to the specific features, specifications, configurations, functions, components, abilities, or other capabilities of the device such as the screen size, screen resolution, refresh rate, processor speed, co-processor availability (e.g. math coprocessor, digital signal processor, floating point co-processor, graphics processor), working/volatile memory capacity (e.g. RAM)).

As per claim 3, Panpaliya and Sahoo teach the method of claim 1. Panpaliya specifically teaches wherein determining that the current available amount of the resource does not meet the minimum requirement comprises determining that the minimum requirement exceeds at least one of: or an unused portion of the resource (Col. 5 lines 27-29 a network constraint arises when a network parameter reaches an unfavorable threshold level; Col. 5 lines 33-34 A network parameter can include, but is not limited to, available bandwidth; Col. 1 lines 35-38 a set of computer-readable media provide another method that includes periodically monitoring one or more network parameters within a video communication session;).
Additionally, Sahoo teaches a total capacity of the resource ([0093] at least one capability of the device may include display size, display resolution, available output devices, available input devices, available geo-locating device, communications capability, power capacity, processing capacity, operating memory capacity, storage capacity; [0092] dynamically managing utilization/consumption of communication bandwidth, or other device capability, as described above, either the maximum possible or that which is presently available,).

As per claim 4, Panpaliya and Sahoo teach the method of claim 1. Panpaliya specifically teaches wherein the alternative user-interface mode comprises a mode prioritizing a feature of the software application to enable the software application to execute the feature by at least one of: reducing a usage of the resource (Col. 6 lines 7-12 If the network constraint detection component 308 determines that an unfavorable threshold level has been reached, a network constraint is detected and the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience; Col. 4 lines 62-67 The different types of video parameters that can be included in a profile and applied to a video communication session can include, but are not limited to, screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters; Col. 5 lines 33-34 A network parameter can include, but is not limited to, available bandwidth; Col. 4 lines 41-46 if the video communication is being used for communication using American Sign Language (ASL) amongst hearing impaired individuals, then the application may switch to high motion, high detail, low color and low audio quality mode, thus using more bandwidth toward delivering motion rather than color; Col. 5 lines 19-27 The priority level is used to determine the importance of the video parameter for the associated video communication use. In an embodiment, the more important a video parameter is, the higher the priority level it will be assigned. In such an embodiment, the optimal level of a lower priority video parameter is adjusted before a higher priority video parameter when the UBOM 302 has to adjust video parameters due to a network constraint on the communication network; Adjusting the optimal levels of one or more video parameters will reduce network usage.).
Additionally, Sahoo teaches deferring the usage of the resource ([0028] For example, in media streaming where entertainment content, such as video or audio content, is streamed to a device for viewing by a user, pauses and/or delays in the presentation, such as due to the processing capability of the user's device or the quality of their wireless connection, may be expected and/or tolerated by the user; [0102] Allow the user to prioritize which widgets/components should receive updated data as quickly as possible and which can tolerate delayed/periodic updates.).

As per claim 5, Panpaliya and Sahoo teach the method of claim 4. Panpaliya specifically teaches wherein selecting the alternative user-interface mode of the software application comprises selecting the mode prioritizing the feature of the software application based on a type of the resource that does not meet the minimum requirement (Col. 5 lines 27-35 In an embodiment, a network constraint arises when a network parameter reaches an unfavorable threshold level that negatively affects the performance of the communication network and/or the video communication session. A network parameter is a parameter that affects the performance of a communication network and/or the performance of a video communication session. A network parameter can include, but is not limited to, available bandwidth, jitter, latency, and packet loss; Col. 6 lines 7-12 If the network constraint detection component 308 determines that an unfavorable threshold level has been reached, a network constraint is detected and the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience; Col. 4 lines 62-67 The different types of video parameters that can be included in a profile and applied to a video communication session can include, but are not limited to, screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters; Col. 5 lines 19-27 The priority level is used to determine the importance of the video parameter for the associated video communication use. In an embodiment, the more important a video parameter is, the higher the priority level it will be assigned. In such an embodiment, the optimal level of a lower priority video parameter is adjusted before a higher priority video parameter when the UBOM 302 has to adjust video parameters due to a network constraint on the communication network; Col. 4 lines 47-50 If the application is for a video conferencing showing people talking, the application may switch to, for example, a mode wherein it offers a low motion, low detail, high color video and high quality audio;).

As per claim 9, Panpaliya and Sahoo teach the method of claim 1. Panpaliya specifically teaches transitioning from the standard user-interface to the alternative user-interface mode based on determining that a decrease in the current available amount of the resource does not meet the minimum requirement of the standard user-interface mode of the software application (Col. 5 lines 41-44 when an unfavorable threshold level is reached and a network constraint is detected, the UBOM 302 may adjust (as transition) the optimal levels of one or more video parameters of the video communication session; Col. 6 lines 7-12 If the network constraint detection component 308 determines that an unfavorable threshold level has been reached, a network constraint is detected and the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience; Col. 5 lines 33-35 A network parameter can include, but is not limited to, available bandwidth, jitter, latency, and packet loss; Col. 4 lines 47-50 If the application is for a video conferencing showing people talking, the application may switch to, for example, a mode wherein it offers a low motion, low detail, high color video and high quality audio; A unfavorable threshold level of a network constraint such as available bandwidth could mean a decrease in available bandwidth.).
Additionally, Sahoo teaches wherein dynamically switching from the standard user-interface mode to the alternative user-interface mode within the software application comprises at least one of: initiating the software application in the alternative user-interface mode ([0026] dynamically adjusting user interface presentations, and/or varying the type and functionality of components thereof, to align with the current display and user input capabilities of the user's particular device, and/or available capacity thereof, adjusting to the currently available computational, storage, and/or power capacity of the user's particular device, and/or adjusting bandwidth utilization to provide the desired services over the communications bandwidth presently available between the service provider and the user's particular device; [0101] the functionalities that are available in the mobile app may be in the form of widgets or components of a user interface ("UI"); [0120] utilize a particular user interface component regardless of whether it is optimized for the user's device 104, or use a component tailored for an available capability less than what is actually available to, for example, save on bandwidth consumption and/or cost).

As per claim 10, Panpaliya and Sahoo teach the method of claim 1. Panpaliya specifically teaches further comprising: determining, by the electronic device monitoring the software application in real-time, that an available amount of the resource of the electronic device meets the minimum requirement of the standard user-interface mode of the software application (Col. 1 lines 36-43 periodically monitoring one or more network parameters within a video communication session. The method further includes detecting a network constraint when at least one network parameter reaches a predetermined threshold level. Furthermore, the method includes adjusting one or more video parameters associated with the video communication session based on the network constraint; Col. 5 lines 47-55 The use detection component 304 is utilized to detect a type of use that a user desires for a video communication session. In an embodiment, UBOM 302 or another module, program, or application is configured with logic that will display a user interface (UI) to a user to allow the user to select or input a particular video communication use. Once the selected/inputted use is detected by the use detection component 304, the UBOM 302 can query profile database 306 for the profile of video parameters associated with the detected use; Col. 1 lines 36-38 periodically monitoring one or more network parameters within a video communication session; Prior to the threshold being reached, the minimum network requirements of the video communication configuration are met.).
Additionally, Sahoo teaches further comprising: determining, by the electronic device monitoring the software application in real-time, that an updated available amount of the resource of the electronic device meets the minimum requirement of the standard user-interface mode of the software application; and dynamically switching, by the electronic device, from the alternative user-interface mode to the standard user-interface mode within the software application based on the determination ([0094] In one exemplary implementation, the computer executable program code may be further executable by the processor to cause the processor to determine that the available portion of the at least one capability has decreased and, based thereon, cause at least one of the plurality of applications to cause the data source to limit the transmission of the associated plurality of data to the device…It will be appreciated that as the available capacity changes, the processor may cause the application to further adjust the transmission of data. For example, if the available bandwidth should increase, the rate of transmission may be increased; [0142] the data may be any time sensitive data, such as live video or other real time data; [0026] dynamically adjusting user interface presentations, and/or varying the type and functionality of components thereof, to align with the current display and user input capabilities of the user's particular device, and/or available capacity thereof, adjusting to the currently available computational, storage, and/or power capacity of the user's particular device).

As per claim 11, Panpaliya and Sahoo teach the method of claim 1. Panpaliya specifically teaches wherein the standard user-interface mode comprises a mode capable of maximizing a functionality of a feature of the software application by at least one of: increasing a usage of the resource; or resuming the usage of the resource (Col. 4 lines 41-46 if the video communication is being used for communication using American Sign Language (ASL) amongst hearing impaired individuals, then the application may switch to high motion, high detail, low color and low audio quality mode, thus using more bandwidth toward delivering motion rather than color; Col. 5 line 66-Col. 6 line 3 The network constraint detection component 308 is utilized to periodically monitor and/or measure the current network parameters associated with an existing video communication session in order to detect if a network constraint exists; Col. 5 lines 33-35 A network parameter can include, but is not limited to, available bandwidth, jitter, latency, and packet loss; Col. 4 line 62-Col. 5 line 7 The different types of video parameters that can be included in a profile and applied to a video communication session can include, but are not limited to, screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters. The video parameters within the profile are applied to the corresponding use when a type of use is detected…The video parameters within each profile are set at optimal levels for each type of use; Network resources such as bandwidth continue to be used to provide video communication with specific video parameters at an optimal level.).

As per claim 12, Panpaliya and Sahoo teach the method of claim 10. Panpaliya specifically teaches initiating the software application in the standard user-interface mode; (Col. 5 lines 6-15 The video parameters within each profile are set at optimal levels for each type of use. The optimal level is a predetermined value set by the creator of the profile to achieve an optimal user experience as determined by the creator. In an embodiment, a profile is created and included with the UBOM 302 before it is installed on the client 300. In another embodiment, a profile may be created locally on the client 300 after the UBOM is installed on the client 300. In yet another embodiment, a profile may be downloaded into profile database 306 from a server.). 
Additionally, Sahoo teaches wherein dynamically switching from the alternative user-interface mode to the standard user-interface mode within the software application comprises at least one of: transitioning from the alternative user-interface mode to the standard user-interface mode based on determining that an increase in the current available amount of the resource meets the minimum requirement of the standard user-interface mode of the software application  ([0094] In one exemplary implementation, the computer executable program code may be further executable by the processor to cause the processor to determine that the available portion of the at least one capability has decreased and, based thereon, cause at least one of the plurality of applications to cause the data source to limit the transmission of the associated plurality of data to the device…It will be appreciated that as the available capacity changes, the processor may cause the application to further adjust the transmission of data. For example, if the available bandwidth should increase, the rate of transmission may be increased; [0142] the data may be any time sensitive data, such as live video or other real time data; [0026] dynamically adjusting user interface presentations, and/or varying the type and functionality of components thereof, to align with the current display and user input capabilities of the user's particular device, and/or available capacity thereof, adjusting to the currently available computational, storage, and/or power capacity of the user's particular device; [0127] the user interface may be optimized to the capabilities of the device and the currently available capacity).

As per claim 13, Panpaliya and Sahoo teach the method of claim 1. Sahoo specifically teaches further comprising: determining, by the electronic device, a current available amount of a different resource of the electronic device does not meet a minimum requirement for the different resource; and transitioning from the standard user-interface mode to a different alternative user-interface mode of the software application with a lower minimum requirement for the different resource compared to the standard user-interface mode ([0100] The system 1300 may frequently detect the network capacity available to each mobile device 104 and automatically adjust the amount of data being sent to each device 104 based upon, for example, the available network throughput. If the capacity declines below a defined threshold level, the system 1300 may further dynamically remove certain functional capabilities of the mobile application to lower the amount of data the mobile application can request; [0023] working/volatile memory capacity (e.g. RAM), storage/non-volatile memory capacity (e.g. flash memory, hard disk, solid state disk, etc.), power type/capacity (e.g. battery, plugged in with power, etc.); [0129] the operation of the system 400 further includes indicating, by the processor 402, to the user one or more of the set of user interface components 416 not included in the subset so as to, for example, allow the user to select them for inclusion or switch to a less resource demanding variant; [0085] where a user was using an iPad and had the mobile application open and a widget was initially using computation module a, but then if the user subsequently opens multiple additional applications, thereby reducing the amount of available resources at runtime, the computation can be switched to paradigm b or c).

As per claim 14, it is a system claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Panpaliya teaches a system comprising: an identification module, stored in memory (Fig. 3, 304 use detection component; Col. 2 lines 30-33 the present invention takes the form of a computer-program product that includes computer-useable instructions embodied on one or more computer-readable media which includes computer-storage media.); 
a determination module, stored in memory (Col. 6 lines 7-9 the network constraint detection component 308 determines that an unfavorable threshold level has been reached); 
a selection module, stored in memory (Col. 6 lines 9-14 the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience. In an embodiment, the user of client 300 may define an acceptable user experience.); 
an instantiation module, stored in memory (Col. 16-18 the video parameter adjustment component will be configured with logic to adjust the video parameters based on the defined acceptable user experience.); 
at least one processor that executes the identification module, the determination module, the selection module, and the instantiation module (Col. 2 lines 64-65 Client 102 may be or can include a desktop or laptop computer; Desktops or laptop computers have processors.). 

As per claim 15, Panpaliya and Sahoo teach the system of claim 14. Panpaliya specifically teaches wherein the selection module selects the alternative user-interface mode of the software application based on a user preference for a feature of the software application, wherein the alternative user-interface mode prioritizes the feature of the software application (Col. 6 lines 9-14 a network constraint is detected and the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience. In an embodiment, the user of client 300 may define an acceptable user experience; Col. 5 lines 19-27 The priority level is used to determine the importance of the video parameter for the associated video communication use. In an embodiment, the more important a video parameter is, the higher the priority level it will be assigned. In such an embodiment, the optimal level of a lower priority video parameter is adjusted before a higher priority video parameter when the UBOM 302 has to adjust video parameters due to a network constraint on the communication network; Col. 4 lines 47-50 If the application is for a video conferencing showing people talking, the application may switch to, for example, a mode wherein it offers a low motion, low detail, high color video and high quality audio;).

As per claim 16, Panpaliya and Sahoo teach the system of claim 14. Panpaliya specifically teaches the selection module (Col. 6 lines 9-14 the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience. In an embodiment, the user of client 300 may define an acceptable user experience.).
Additionally, Sahoo teaches wherein the selection module: requests confirmation for the selection the alternative user-interface mode from a user of the electronic device; and receives a response from the user ([0128] determining, by the processor 402 based on the identified capability and the currently available portion thereof, another subset of user interface components of the set of user interface components 416, each characterized by the at least one requisite capability of the device 104 satisfied by the currently available portion of the capability of the device 104 [Block 508]…providing, by the processor 402, the assembled other user interface to the device 104 such that the device 104 may, e.g. optimally, facilitate use of the functions implemented thereby by the user of the device 104 to access at least a portion of the service 106 enabled thereby, and wherein the user interface may be optimized to the capabilities of the device and the currently available capacity thereof [Block 512]; [0129] the operation of the system 400 further includes indicating, by the processor 402, to the user one or more of the set of user interface components 416 not included in the subset so as to, for example, allow the user to select them for inclusion or switch to a less resource demanding variant [Block 522].).


As per claim 17, Panpaliya and Sahoo teach the system of claim 16. Sahoo specifically teaches wherein the response from the user comprises at least one of: a confirmation of the alternative user-interface mode; or a rejection of the alternative user-interface mode ([0128] determining, by the processor 402 based on the identified capability and the currently available portion thereof, another subset of user interface components of the set of user interface components 416, each characterized by the at least one requisite capability of the device 104 satisfied by the currently available portion of the capability of the device 104 [Block 508]…providing, by the processor 402, the assembled other user interface to the device 104 such that the device 104 may, e.g. optimally, facilitate use of the functions implemented thereby by the user of the device 104 to access at least a portion of the service 106 enabled thereby, and wherein the user interface may be optimized to the capabilities of the device and the currently available capacity thereof [Block 512]; [0129] the operation of the system 400 further includes indicating, by the processor 402, to the user one or more of the set of user interface components 416 not included in the subset so as to, for example, allow the user to select them for inclusion or switch to a less resource demanding variant [Block 522].).

As per claim 18, Panpaliya and Sahoo teach the system of claim 17. Panpaliya specifically teaches the selection module (Col. 6 lines 9-14 the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience. In an embodiment, the user of client 300 may define an acceptable user experience.).
Additionally, Sahoo teaches wherein the selection module selects a different alternative user-interface mode of the software application based on the rejection of the alternative user-interface mode; and the instantiation module transitions from the alternative user-interface mode to the different alternative user-interface mode of the software application ([0128] determining, by the processor 402 based on the identified capability and the currently available portion thereof, another subset of user interface components of the set of user interface components 416, each characterized by the at least one requisite capability of the device 104 satisfied by the currently available portion of the capability of the device 104 [Block 508]…providing, by the processor 402, the assembled other user interface to the device 104 such that the device 104 may, e.g. optimally, facilitate use of the functions implemented thereby by the user of the device 104 to access at least a portion of the service 106 enabled thereby, and wherein the user interface may be optimized to the capabilities of the device and the currently available capacity thereof [Block 512]; [0129] the operation of the system 400 further includes indicating, by the processor 402, to the user one or more of the set of user interface components 416 not included in the subset so as to, for example, allow the user to select them for inclusion or switch to a less resource demanding variant [Block 522].).

As per claim 19, Panpaliya and Sahoo teach the system of claim 14. Panpaliya specifically teaches the selection module further selects the alternative user-interface mode (Col. 6 lines 9-14 the video parameter adjustment component 310 will adjust the optimal levels of one or more video parameters in a manner that continues to provide an acceptable user experience. In an embodiment, the user of client 300 may define an acceptable user experience.).
Additionally, Sahoo teaches the alternative user-interface mode to fulfill minimum requirements of the software application for multiple resources of the electronic device ([0117] based on the identified capability, as was described above, and the currently available portion thereof, a subset of user interface components of the set of user interface components 416, each characterized by the at least one requisite capability of the device 104 satisfied by the currently available portion of the capability of the device 104. In this way, only user interface components for which the execution requirements are met by the available capacity of the device 104 may be selected; [0023] the capabilities of a device refers to the specific features, specifications, configurations, functions, components, abilities, or other capabilities of the device such as the screen size, screen resolution, refresh rate, processor speed, co-processor availability (e.g. math coprocessor, digital signal processor, floating point co-processor, graphics processor), working/volatile memory capacity; [0101] the functionalities that are available in the mobile app may be in the form of widgets or components of a user interface ("UI")).

As per claim 20, it is a computer-readable medium claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Panpaliya teaches a non-transitory computer-readable medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device, cause the computing device to perform operations (Col. 2 lines 27-32 the embodiments may take the form of a hardware embodiment, a software embodiment, or an embodiment combining software and hardware. In one embodiment, the present invention takes the form of a computer-program product that includes computer-useable instructions embodied on one or more computer-readable media; Col. 3 lines 35-37 a client device such as client 102, may be or can include a laptop computer). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Panpaliya and Sahoo, as applied to claim 4 above, in view of Hiwale et al. (US 9659109 B2 herein Hiwale).
Hiwale was cited in a previous office action.
As per claim 6, Panpaliya and Sahoo teach the method of claim 4. Panpaliya specifically teaches wherein prioritizing the feature of the software application comprises at least one of: simplifying rendering of a user-interface element of the software application; decreasing a quality of a streaming element of the software application; decreasing a network usage of the software application; or delaying a non-essential component of the application of the software application (Col. 4 lines 62-67 The different types of video parameters that can be included in a profile and applied to a video communication session can include, but are not limited to, screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters; Col. 5 lines 41-46 when an unfavorable threshold level is reached and a network constraint is detected, the UBOM 302 may adjust the optimal levels of one or more video parameters of the video communication session based on each video parameter's priority level in order to continue to provide an acceptable user experience; Col. 5 lines 23-25 the optimal level of a lower priority video parameter is adjusted before a higher priority video parameter; Col. 4 lines 46-50 If the application is for a video conferencing showing people talking, the application may switch to, for example, a mode wherein it offers a low motion, low detail, high color video and high quality audio; Adjusting the optimal levels of one or more video parameters will reduce network usage.).
Additionally, Sahoo teaches decreasing a processing footprint of the software application on the electronic device; decreasing a memory footprint of the software application on the electronic device ([0129] the operation of the system 400 further includes indicating, by the processor 402, to the user one or more of the set of user interface components 416 not included in the subset so as to, for example, allow the user to select them for inclusion or switch to a less resource demanding variant; [003] the capabilities of a device refers to the specific features, specifications, configurations, functions, components, abilities, or other capabilities of the device such as…co-processor availability (e.g. math coprocessor, digital signal processor, floating point co-processor, graphics processor), working/volatile memory capacity (e.g. RAM), storage/non-volatile memory capacity). 

Panpaliya and Sahoo fail to teach optimizing a search speed of the software application.

However, Hiwale teaches optimizing a search speed of the software application (abstract lines 1-2 A method of providing predictive search query recommendations for a search query; Col. 3 lines 48-49 Embodiments include a smart, very fast, and/or memory efficient query auto completion system; Col. 6 lines 3-4 web site that allows users to browse and/or search for items.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Panpaliya and Sahoo with the teachings of Hiwale because Hiwale’s teaching of optimizing a search speed allows for auto-completion to be faster (see Hiwale, Col. 3 lines 48-49 Embodiments include a smart, very fast, and/or memory efficient query auto completion system).

As per claim 7, Panpaliya, Sahoo, and Hiwale teach the method of claim 6. Hiwale specifically teaches wherein optimizing the search speed of the software application comprises at least one of: reducing a number of predictive search results; or reducing automation of a search completion function (abstract lines 1-2 A method of providing predictive search query recommendations for a search query; Col. 3 lines 48-49 Embodiments include a smart, very fast, and/or memory efficient query auto completion system; Col. 8 lines 29-32 having less data at each of the ternary tree query nodes (e.g., 420, 430, 440, 450, 460, 470, 480, 490) can decrease memory consumption; Col. 6 lines 60-63 the number of layer of each type of query node (i.e., trie query node or ternary tree query node) can be tuned based on the amount of data and/or the amount of available memory; Col. 6 lines 3-4 web site that allows users to browse and/or search for items.)	

As per claim 8, Panpaliya, Sahoo, and Hiwale teach the method of claim 6. Panpaliya specifically teaches wherein simplifying rendering of the user-interface element comprises at least one of: decreasing a size of the user-interface element; reducing an amount of detail presented in the user-interface element; or deferring rendering of the user-interface element (Col. 4 lines 62-67 The different types of video parameters that can be included in a profile and applied to a video communication session can include, but are not limited to, screen size, resolution, buffer size, frames per second, color, motion, and audio quality parameters; Col. 5 lines 41-46 when an unfavorable threshold level is reached and a network constraint is detected, the UBOM 302 may adjust the optimal levels of one or more video parameters of the video communication session based on each video parameter's priority level in order to continue to provide an acceptable user experience).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carteri et al. (US 20190347143 A1) teaches at least an alternative user-interface mode of the software application with a lower minimum requirement for the resource compared to the standard user-interface mode and dynamically switching, by the electronic device, from the standard user-interface mode to the alternative user-interface mode within the software application ([0033] the user interface may be dynamically adapted or modified when the performance decreases to reduce the required amount of resources necessary for the user interface to perform a task. For example, a task or widget of the user interface may be adapted or modified to consume fewer resources.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195